[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR PROTECTIVE ORDER (#104)
The plaintiff, Torrington Savings Bank brought this action originally in two counts against the defendants, Reinhold Hogan and Deborah Hogan to foreclose a first and second mortgage on the defendants property known as lot 23 located on Torringford Street. The defendants filed an application for protection from foreclosure pursuant to General Statutes Sec. 49-31d through 49-315.
Upon receipt of the defendants' application the plaintiff withdrew the first count of its complaint seeking foreclosure of a $130,000.00 first mortgage leaving the second count for foreclosure of a second mortgage of $15,000.00. The plaintiff now objects to the defendants' application on the grounds that such relief is available only against a lender "who makes or holds mortgage loans in the ordinary course CT Page 4826 of business and who is the holder of any first mortgage on residential real estate which is the subject of a foreclosure action." General Statutes49-31d.
By reason of the allegations in the first count of its original complaint, the plaintiff has made a judicial admission that it is the holder of a first mortgage. In the construction of a statute, the court looks to the intent of the legislature. North Haven v. Planning 
Zoning Commission, 220 Conn. 556, 561. The obvious intent of sections49-31d through 49-31j is to afford a procedure for a home owner to retain his property. It would be inequitable for a lender to defeat the remedial legislation in the manner attempted in this case. See Harbour Lending Development Corporation v. Herman, 27 Conn. App. 98.
Accordingly, the plaintiff's objection to the defendants' application for protective order is overruled.
PICKETT, J.